         Case 1:18-cr-00030-PAC Document 351 Filed 05/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x
                                   :
UNITED STATES OF AMERICA           :
                                   :
     - v. -                        : S2 18 Cr. 30-5 (PAC)
                                   :
SHAUN SULLIVAN,                    :
                                   :
                    Defendant.     :
                                   :
- - - - - - - - - - - - - - - - - -x

             IT IS HEREBY ORDERED that, upon the consent of the

defendant, the sentencing proceeding for defendant Shaun

Sullivan will be conducted telephonically on May 21, 2020 at

3:00 p.m. The teleconference dial-in phone number is 888-363-

4749 and the Access Code is 8539662.



SO ORDERED:
                   20
Dated:       May ___, 2020
             New York, New York

                                     ______________________________
                                     THE HONORABLE PAUL A. CROTTY
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF NEW YORK
